DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 9/3/2020 and 2/25/2021 are being considered by the examiner.

Drawings
The drawings were received on 2/25/2021.  These drawings are acceptable.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wengen (US 2966817).
	Regarding these claims Wengen teaches:
Claim 1. A hot stick installation accessory, comprising: 
a main housing having a holding region (defined between jaws 36), the holding region being configured to hold an electrical component (is capable of, such as electrical clamp 18); 
a base (32) configured to be removably secured to a body of the hot stick (is capable of; Figs 1-3; connected at 11), the base being connected to the main housing for rotation about an axis parallel to the hot stick (is capable of; rotates about 25; 3:11-12); and 
a tool (at 25) secured to the base so that the tool moves along the axis and is operative alignment with a first area of the holding region (is capable of; clearly seen in Figs 3&4), the tool being securable to a hook (15) of the hot stick so that rotation of the hot stick, and thus of the hook, results in rotation of the tool with respect to the main housing (is capable of; 4:12-14).  
Claim 2. The hot stick installation accessory of claim 1, wherein the holding region includes a bolt head holding area (at 20; 2:37-41) operatively aligned with the tool (Fig 2).  
Claim 3. The hot stick installation accessory of claim 1, wherein the tool is a socket (39).  
Claim 4. The hot stick installation accessory of claim 3, wherein the socket is spring biased along the axis towards the main housing (via 37; Fig 2).  
Claim 7. The hot stick installation accessory of claim 1, wherein the tool is securable to the hook of the hot stick so that movement of the hook along the axis results in movement of the tool along the axis (is capable of; Figs 3&4).  
Page 13 of 160013595USU/2516	Claim 8. The hot stick installation accessory of claim 1, wherein the base comprises a compression connection (26).  
Claim 9. The hot stick installation accessory of claim 1, wherein the main housing has two or more holding regions each having the first area (upper regions of plates 27).  
Claim 10. The hot stick installation accessory of claim 9, wherein the main housing is rotatable with respect to the tool to selectively orient the first area each of the two or more holding regions in operative alignment with the tool (is capable of; 3:7-10).  
Claim 11. The hot stick installation accessory of claim 10, wherein the main housing is rotatable with respect to the tool about the axis to selectively orient the first area each of the two or more holding regions in operative alignment with the tool (is capable of; 3:7-10).  
Claim 13. The hot stick installation accessory of claim 1, further comprising a second tool (at 22; Fig 2) secured to the base (at 32) so that the tool moves along the axis and is operative alignment with a second area of the holding region (is capable of; Figs 6&7 at 30).  
Claim 14. The hot stick installation accessory of claim 13, wherein the second tool is securable to the hook (clearly seen in Figs 2&3) so that movement of the hook along the axis results in movement of the second tool along the axis with respect to the second area of the main housing (is capable of; as seen in Figs 3&4).  
Claim 15. The hot stick installation accessory of claim 1, wherein the holding region is adjustable to between a first size (as in Fig 3) and a second size (as in Fig 4), the first size being larger than the electrical component and the second size securing the electrical component (clearly seen in Figs).  
Page 14 of 160013595USU/2516 Claim 16. The hot stick installation accessory of claim 15, wherein the holding region comprises a release (at spring 37), the release being configured to move the holding region from to the second size to the first size (is capable of; 3:24-28 and 4:21-25).  

Claim 17. A hot stick installation accessory, comprising: 
a main housing having a holding region (defined between 36), the holding region being configured to hold an electrical component (is capable of, such as electrical clamp 18); 
a base (32) configured to be removably secured to a body of the hot stick (is capable of; Figs 1-3; connected at 11); and 
a tool (at 25) secured to the base (Figs 3&4) so that the tool moves along an axis parallel to the hot stick and so that the tool is in operative alignment with a first area of the holding region, the tool being securable to a hook (15) of the hot stick so that movement of the hook along the axis results in movement of the tool along the axis (is capable of; clearly seen in Figs 3&4).  
Claim 18. The hot stick installation accessory of claim 17, wherein the holding region is adjustable to between a first size and a second size, the first size being larger than the electrical component and the second size securing the electrical component (is capable of; between Fig 3 to Fig 4).  
Claim 19. The hot stick installation accessory of claim 18, wherein the holding region comprises a release (at spring 37), the release being configured to move the holding region from to the second size to the first size (is capable of; 3:24-28 and 4:21-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wengen in view of Sasaki (US 20050247166).
	Regarding these claims Wengen teaches each and every limitation of claim 3 as noted above, but does not explicitly teach:
Claim 5. The hot stick installation accessory of claim 3, wherein the socket comprises a connector, the connector being configured to selectively secure the socket to a bolt of the electrical component.  
Claim 6. The hot stick installation accessory of claim 5, wherein the connector is selected from a group consisting of a set screw, a magnet, an adhesive, and any combinations thereof.  

	Sasaki teaches that it is well known to provide sockets (21) which comprise a connector (53) which may be a magnet (¶ [0089]) configured to selectively secure the socket to a bolt (such as head 14 of bolt 13; Fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Wengen to incorporate the teachings of Sasaki and provide for the socket comprise a magnetic connector. Doing so would facilitate in securing the socket to the head of the bolt.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wengen in view of Halladay (US 2002981).
	Regarding this claim Wengen teaches each and every element of claim 10 as noted above, but does not explicitly teach:
Claim 12. The hot stick installation accessory of claim 10, wherein the main housing is rotatable with respect to the tool about another axis that is perpendicular to the axis to selectively orient the first area each of the two or more holding regions in operative alignment with the tool.  

	Halladay teaches that it is well known to provide devices with a main body (74) which is rotatable (at pivot 88) with respect to a tool (36) about an axis (axis through 88) that is perpendicular to a longitudinal axis of a hot stick (42) to selectively orient a first area (between pins 72) of the holding region in operative alignment with the tool (clearly seen in Figs).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Wengen to incorporate the teachings of Halladay and provide for the structure above.  Doing so would allow the housing to have another degree of adjustability, making it easier to maneuver into a correct position to work on a workpiece. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Heuer and Bodendieck are cited as teaching what is known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723